Citation Nr: 0403050	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  03-06 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tuberculous 
spondylitis.

2.  Entitlement to an increased rating for residuals, left 
shoulder injury, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from February 1970 to October 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 and December 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  There is no competent medical evidence demonstrating that 
the veteran suffers from tuberculous spondylitis.

2.  The veteran's left shoulder disability is manifested by 
pain and weakness on use and results in the limitation of the 
left arm to approximately shoulder level.


CONCLUSIONS OF LAW

1.  Tuberculous spondylitis was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  The schedular criteria for a 20 percent disability rating 
for residuals, left shoulder injury, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5201, 5202, 5203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall notify and assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

With respect to VA's duty to notify, in April 2002 and 
November 2002 the RO sent a letter to the veteran explaining 
the VCAA and asking him to submit certain information.  In 
accordance with the requirements of the VCAA, the letters 
informed the veteran what evidence and information VA would 
be obtaining.  The letters explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
Therefore, the Board finds that the Department's duty to 
notify has been satisfied.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service and VA medical records, 
including a June 2002 VA examination that assessed the 
severity of the veteran's service-connected left shoulder 
disability.  The veteran has not referenced any unobtained 
evidence that might aid his claims or that might be pertinent 
to the bases of the denial of his claims.  As such, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose.

I.  Service connection for tuberculous spondylitis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service medical records reveal that the veteran suffered a 
left shoulder acromioclavicular joint separation during 
service.  There are no findings, however, that indicate that 
the veteran had bone disease or tuberculosis during service.

The Board has reviewed the medical records received in 
support of the veteran's claim.  However, as the record 
stands, there is no competent medical evidence demonstrating 
that the veteran suffers from tuberculous spondylitis, bone 
disease, or tuberculosis.  The March 1997 and June 2002 VA 
joints examinations did not note tuberculous spondylitis or 
any such bone disease.  While the veteran did test positive 
in 1997 on a screening test for exposure to tuberculosis, he 
has not been diagnosed with tuberculosis, and the various VA 
chest X-rays of record have noted that the veteran's lungs 
were clear.

In this case, there is no evidence demonstrating tuberculous 
spondylitis, and, as such, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for tuberculous 
spondylitis.

II.  Increased rating for a left shoulder disability

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

In February 1972 the RO granted service connection for the 
veteran's left shoulder disability and assigned a 10 percent 
rating that has remained in effect since that time.  Medical 
records indicate that the veteran is right-handed.

Under Diagnostic Code 5201, a 20 percent rating is for 
assignment when there is limitation of motion of the minor 
arm to shoulder level, or when there is limitation of motion 
of the minor arm to midway between side and shoulder level.  
A 30 percent rating is assigned where there is limitation of 
motion of the minor arm to 25 degrees from the side.

Full range of motion of the shoulder is measured from 0 
degrees to 180 degrees in forward elevation (flexion), 0 
degrees to 180 degrees in abduction, 0 degrees to 90 degrees 
in external rotation, and 0 degrees to 90 degrees in internal 
rotation.  38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5202 provides a 20 percent evaluation where 
there is recurrent dislocation of the minor humerus at the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements.  The next higher evaluation, 40 percent, 
requires fibrous union of the humerus.

Under the provisions of Diagnostic Code 5203 a maximum 20 
percent evaluation is provided where there is dislocation of 
the clavicle or scapula or where there is nonunion of the 
clavicle or scapula with loose movement.

The Board notes that the June 2002 VA examination reflects 
that the veteran had left arm flexion to 100 degrees.  While 
100 degrees flexion may fall short of that required for a 
twenty percent rating under Diagnostic Code 5201, in that it 
does not specifically equal limitation of motion of the left 
arm to shoulder level, the Board must also consider 38 C.F.R. 
§§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995) 
when rating the veteran's left shoulder disability.  In this 
regard, the Board observes that the June 2002 VA examiner has 
noted that the veteran has left arm pain and weakness on use, 
and the veteran's left shoulder weakness has been described 
as a significant problem for the veteran.  As such, the Board 
finds that the veteran's left shoulder disability 
approximates limitation of motion of the left arm to shoulder 
level and thus warrants a rating of 20 percent.

A review of the claims file reveals that none of the X-ray or 
other examinations have revealed fibrous union of the humerus 
or even degenerative joint disease.  As such, the veteran 
does not meet the criteria for an evaluation in excess of 20 
percent under Diagnostic Code 5202.  Further, as a 20 percent 
evaluation is the highest evaluation available under 
Diagnostic Code 5203, there is no basis on which to grant a 
higher than 20 percent evaluation under that provision.  
Finally, even when considering the veteran's left arm pain 
and weakness (i.e., 38 C.F.R. §§ 4.40, 4.45, and DeLuca), 
limitation of motion of the left arm to 25 degrees from the 
side has not been shown or approximated so as to warrant a 
thirty percent rating under Diagnostic Code 5201.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule and, as discussed above, has 
resolved any doubt in the veteran's favor in finding 
entitlement to an increased 20 percent rating and no more for 
the veteran's left shoulder disability.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's left shoulder disability has resulted in 
frequent hospitalizations or caused a marked interference in 
the veteran's employment as a warehouse worker.  The Board is 
therefore not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to service connection for tuberculous spondylitis 
is denied.

Entitlement to a 20 percent rating for residuals, left 
shoulder injury is allowed, subject to the controlling laws 
and regulations governing the payment of monetary awards.   



	                        
____________________________________________
	V. L. Jordan	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



